



COURT OF APPEAL FOR ONTARIO

CITATION: Kermani v. Hung-Fung-Yuen Products Corp., 2016 ONCA
    695

DATE: 20160921

DOCKET: C61723

Hoy A.C.J.O., Lauwers and Benotto J.A.

BETWEEN

Mitra Kermani

Appellant

and

Hung-Fung-Yuen Products Corp. and Thomas Wong

Respondents

Mitra Kermani, in person

Jonathan Ng, for the respondents

Heard and released orally: September 16, 2016

On appeal from the judgment of Justice Hood of the Superior
    Court of Justice, dated December 18, 2015.

ENDORSEMENT

[1]

The appellants claim against the respondents was dismissed on summary
    judgment motion. The respondent corporation signed an agreement of purchase and
    sale with the appellants brother. The respondent Wong was the respondents agent.
    The appellant was not party to the agreement of purchase and sale. When the
    transaction did not close, the appellants brother walked away and forfeited
    his deposit. The appellant sued for specific performance. She also claimed that
    she was owed money from the respondents because she had done work on the
    property. All parties moved for summary judgment and the motions were heard
    together.

[2]

The motion judge dismissed the appellants action on the basis that she
    did not have a cause of action. On appeal the appellant argues that the motion
    judge erred in failing to find that she was the real purchaser and in failing
    to find that she was entitled to be paid for the improvements she made to the
    property.

[3]

We reject these submissions.

[4]

We agree with the motion judge that the appellant did not have a cause
    of action. She was not party to the agreement of purchase and sale. Furthermore,
    the material discloses and the motion judge found that any work on the property
    prior to closing was at the appellants own risk. There is therefore no genuine
    issue requiring a trial.

[5]

The appeal is dismissed.

[6]

Costs are fixed in the amount of $3500, on an all-inclusive basis.

Alexandra Hoy A.C.J.O

P
    Lauwers J.A.

M.L.
    Benotto J.A.


